Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Neil Mothew on 12/3/21. Withdrawn claims are canceled.
1-36: (canceled)
Allowable Subject Matter
Claims 37-38,41-50 and 52-64 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has included language regarding updating a second machine learning algorithm using instructions generated from a first machine learning algorithm using adjusted digital representation, which in combination with the other limitations was not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616